Citation Nr: 1721519	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  09-16 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to special monthly pension based on the need for regular aid and attendance or at the housebound rate.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Coast Guard from July 1965 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2011, the Board remanded the case for further development, which has been completed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks special monthly pension based on the need for regular aid and attendance or at the housebound rate.

Nonservice-connected improved pension is available to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct, or who is 65 years of age or older.  38 U.S.C.A. §§ 1501-1503 , 1513, 1521, 1522; 38 C.F.R. §§ 3.3 (a)(3), 3.23.  The purpose of VA pension benefits is to provide a subsistence income for Veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Recipients are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522.

The Veteran's countable annual income must not exceed the specified maximum annual pension rate (MAPR), as increased periodically and reported in the Federal Register. 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3. The MAPR is published in Appendix B of VA's Adjudication Manual M21-1, and is given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21.

Special monthly pension, with an increased rate of payment and a higher income limit or MAPR, is warranted if the Veteran is in need of regular aid and attendance.  38 U.S.C.A. § 1521 (d); 38 C.F.R. § 3.351 (a)(1).  The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  See 38 C.F.R. §§ 3.351 (b), 3.352(a).

Accordingly, the Veteran's claim turns on his income and the severity of his current disabilities.

In June 2011, the Board remanded the case to obtain outstanding medical records and provide the Veteran with a VA examination to determine the current severity of his disabilities.

On VA psychiatric examination in May 2016, the Veteran reported that he has been unemployed and in receipt of Social Security disability benefits for the past 18-19 years.  Significantly, as records pertaining to such Social Security Administration (SSA) benefits are outstanding and will likely yield information relevant both to the severity of the Veteran's disabilities and his income, they must be associated with the claims file.  38 C.F.R. § 3.159(c)(2)(2014); see Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Upon remand, the Veteran should provide income and expense information, via a Financial Status Report, for the years from 2008 forward.

Finally, the AOJ should obtain an addendum medical opinion regarding the current severity of the Veteran's disabilities in light of any newly obtained records.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to provide income and expense information, via a Financial Status Report, for the years from 2008 forward, to consider with his waiver requests.  Allow time for a response

2.  Obtain complete SSA disability records for the Veteran, to include underlying medical records upon which any SSA disability decision was based.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain complete VA treatment records from June 2016 to present.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  After undertaking the above development to the extent possible, forward the claims file to an appropriate VBA examiner.  After a review of the record on appeal, the examiner is to provide an opinion as to (1) whether the Veteran requires aid and attendance to perform routine activities of daily living and (2) whether he is substantially confined to his dwelling and immediate premises due to disability.

In providing the requested opinions, the examiner is advised that the routine activities of daily living are basic self-care tasks which include such things as the ability to dress or undress one's self, to keep one's self ordinarily clean and presentable, ability to feed one's self, the ability to attend to the needs of nature, and the ability to protect one's self from the hazards or dangers incident to his daily environment.

5.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

